Citation Nr: 1820154	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-17 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a back disability, including as secondary to left shoulder disability. 

3.  Entitlement to service connection for a neck disability, including as secondary to left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1983 to October 1983, and from August 1990 to October 1990.  He also had other Reserve/National Guard service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2016, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

For the reasons set forth before, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left shoulder, back, and neck disability arguing that these disabilities were caused by an incident that occurred during an annual training in July 1996 where he struck his shoulder after being tackled to the ground by a security officer.  The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

The Veteran was provided a VA examination for his left shoulder in May 2012.  While the VA examiner provided a diagnosis of osteoarthritis of the left shoulder, no opinion was provided as to whether the injury the Veteran sustained in service caused his current osteoarthritis.  Subsequently, in March 2014, a VA physician reviewed the May 2012 examination report and opined that the Veteran's claimed left shoulder condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA physician reasoned that osteoarthritis of the joint is usually the result of wear and tear, and an injury to the joint would merely accelerate the disease.  However, the VA physician did not opine as to whether the left shoulder injury this Veteran sustained in service accelerated his current disability.  

Also of record are two letters from the Veteran's private physicians at Kaiser Permanente.  In a November 2016 letter, the Veteran's physician indicated that he did not have enough data or records to make a definitive conclusion, however, he indicated that if the Veteran's accounts of his in-service injury are true, it is more likely than not that his scapular/shoulder pain is related to the injury sustained during service.  A May 2017 letter from a different Kaiser Permanente physician indicated that he reviewed the Veteran's medical records and current treatment records and opined that it is more likely than not that the Veteran's left shoulder pain is related military service.  No rationale was provided for these opinions, and they did not address themselves to the fundamental question whether the Veteran's diagnosed shoulder disability (not a symptom) is the result of his in-service injury.    

Once VA undertakes the effort to provide an examination, or obtain an opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In these circumstances, a remand for a new examination is necessary to determine nature and etiology of any currently diagnosed left shoulder disability.  

Further, the Board finds that there is evidence of record, including the Veteran's lay statements made during the October 2016 Board hearing, that reasonably raises the theory of secondary service connection regarding the claims of entitlement to service connection for a neck and back disability.  The Board notes that the Veteran has not been provided a VA examination for his neck or back.  Accordingly, the Board determines that further development of the record is necessary to fully consider all reasonably raised theories of entitlement, to include secondary service connection.  

Finally, a remand is required to obtain any outstanding private medical treatment records.  The only medical treatment records associated with the claims file, other than the opinions described above, were submitted by the Veteran in December 2011.  These records reflect treatment from Kaiser Permanente physicians in 2006 and include reports of left shoulder pain.  The May 2017 letter from the Veteran's physician indicated that there are additional medical records that may not be associated with the claims file.  Since the only treatment records associated with the claims file are from 2006, the Veteran should be provided an opportunity to identify and/or submit any additional records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given the opportunity to identify and/or submit any additional private treatment records pertinent to his claims, particularly any records as may be maintained by Kaiser Permanente.   

2.  After all available medical records have been associated with the claims file, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any left shoulder, neck, or back disability.  

The entire claims file should be made available to the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.   

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries: 

(a)  Regarding any diagnosed left shoulder disabilities, whether it is at least as likely as not (a probability of 50 percent or greater) that such disability was caused or aggravated by an in-service disease or injury (specifically, the reported training exercise incident).  

(b)  If there is found to be a diagnosed neck disability, opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that such a disability has been caused OR aggravated by any diagnosed left shoulder disability.  

(c)  If there is found to be a diagnosed back disability, opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that such a disability has been caused OR aggravated by any diagnosed left shoulder disability.  
		
A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for that medical conclusion.

3.  Thereafter, readjudicate the issues on appeal based on all the evidence of record, and if any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case.  The Veteran should be provided a reasonable period to respond before the case is returned to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




